Detailed Action
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/20/2021 has been entered.

This office action is a response to an RCE filed on 7/20/2021 in which Claims 1-5,7-15,17-26,28-36,38-47,49-57 and 59-63 are pending

Information Disclosure Statement
The Examiner has considered the reference(s) listed on the Information Disclosure Statement submitted on 7/20/2021
Review

The Examiner has reviewed the disclosed references and has determined that Claims 1-5,7-15,17-26,28-36,38-47,49-57 and 59-63 remain allowable and the application is in condition for allowance.

Conclusion;
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY BARON whose telephone number is (571)270-1748.  The examiner can normally be reached on 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on 571 272 3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HENRY BARON/Examiner, Art Unit 2462                                                                                                                                                                                                        


	/KEVIN C. HARPER/             Primary Examiner, Art Unit 2462